Citation Nr: 1436290	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned at an April 2014 Video Conference hearing.  The hearing transcript is of record.  At the Board hearing, the Veteran withdrew representation of the previously appointed representative, the American Legion; therefore, the Veteran is unrepresented in this claim.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to an increased rating for the service-connected diabetes mellitus, type II and entitlement to an increased rating for the service-connected lumbar spine and cervical spine disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Video Conference hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In this case, the Veteran claims that he is unemployable due to his service-connected disabilities, which include a lumbar spine disability, a cervical spine disability, and diabetes mellitus, and that he has not worked as a result of his service-connected disabilities since 2008.  See September 2009 claim for TDIU and April 2014 Video Conference hearing transcript.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran was afforded a VA spinal examination in May 2012.  The examiner essentially opined that the Veteran's service-connected lumbar spine and cervical spine disabilities would not prevent him from maintaining all forms of gainful employment.  Specifically, he stated that impact of the cervical spine condition on the claimant's ability to work is mild to moderately increased time required to complete certain occupational tasks, such as climbing, stooping, kneeling, crouching, lifting, and carrying, as well as mildly decreased standing and ambulation potential secondary to pain resulting from his cervical, thoracic and lumbar pathology; however, it is not a contraindication for him not to perform these tasks in most occupations.  The examiner also found that the Veteran would require mild to moderately increased time to complete certain occupational tasks, such as climbing, stooping, kneeling, crouching, lifting, and carrying, as well as mildly decreased standing and ambulation potential, secondary to pain resulting from his cervical, thoracic and lumbar pathology; however, it is not a contraindication for him not to perform these tasks in most occupations.  He opined further that the cervical, thoracic and lumbar pathology evaluated at that time would not preclude employment involving physical activities of employment except in the highest physical labor occupations such as construction.  Otherwise, he concluded, in the majority of all other occupations, physical activities of employment would not be contraindicated as a result of his lumbar spine and cervical spine conditions.
However, the Board notes that the Veteran was granted service connection for diabetes mellitus, type II (DM) in August 2013.  As the Veteran's DM was not service-connected at the time of the May 2012 VA examination, the examiner did not discuss the impact of the disability on the Veteran's ability to work.  There is no other opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on his ability to work.  Consequently, the Board finds that a new examination is warranted to determine whether all the Veteran's service-connected disabilities, including his lumbar spine and cervical spine disabilities, his DM, and his compression fracture of T-7, preclude him from securing or following a substantially gainful occupation.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Although the Veteran contends that he has been unemployable since 2008, he did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) until September 20, 2011.  A TDIU can be awarded on an extraschedular basis under 
38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether his service connected disabilities preclude him from obtaining or maintaining gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities (lumbar spine disability, cervical spine disability, compression fracture of T-7, and diabetes mellitus), alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.  A complete rationale for any opinion expressed and conclusion reached should be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Then, the AOJ should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU at any time during the appeal period, extraschedular consideration should be made in accordance with 38 C.F.R. § 4.16(b) (2013).   If the decision is adverse to the Veteran, a supplemental statement of the case should be issued and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



